lN TI'lE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 2:18-cr-240
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
GS CALTEX CORPORATION,
Defendant.

(BLE_R

For good cause shown, the Motion for Admission pro hac vice of Soott D. Hammond is
GRANTED, conditional upon registration for electronic filing with this Court, or seeking leave to
be excused Horn do so, within fourteen (14) days of date of this Order. (ECF No. 14.)

IT IS SO ORDERED.

wme /“\ /

DATE EDMU , SARGUS, JR.
CHIEF I"E`ED STATES DISTRICT JUDGE

